Citation Nr: 1017448	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  04-28 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from October 1945 to 
October 1949.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which, in pertinent part, denied 
entitlement to a TDIU.


FINDING OF FACT

The Veteran's service-connected disabilities are shown to 
preclude him from securing and following substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities, on an extraschedular basis, have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The RO provided information to the Veteran 
by telephone in February 2003, and informed him of the 
evidence necessary to substantiate his claim for a TDIU, of 
evidence VA would reasonably seek to obtain, and of 
information and evidence for which the Veteran was 
responsible.  

A January 2007 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice timing deficiency when it readjudicated the case in an 
October 2007 supplemental statement of the case (SSOC) after 
issuing fully compliant notice.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's VA and private treatment records and VA 
examinations have been associated with the claims file.  The 
Board notes specifically that the Veteran was afforded a VA 
examination to address his claim for a TDIU in September 
2009.  38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is adequate as 
it is predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the Veteran's complaints and symptoms; included an 
examination of the Veteran; and contains a discussion of the 
effects of the Veteran's service-connected disabilities on 
the Veteran's occupational and daily activities.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis 

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  However, even when the percentage requirements are 
not met, entitlement to a total rating, on an extraschedular 
basis, may nonetheless be granted, in exceptional cases, when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  (2009).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2009).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15 (2009).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that 
a veteran is unemployed is generally insufficient to 
demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a 
full understanding of the case.  See Schafrath v. Derwinski, 
1Vet. App. 589 (1991).

In the instant case, the Veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  The Veteran is service-connected for 
bilateral pes planus, assigned a 30 percent rating; residuals 
of fractures to the second, third, fourth, and fifth 
metatarsals, left foot, assigned a 10 percent rating; and 
degenerative joint disease of the left knee, assigned a 10 
percent rating.  He has an overall combined evaluation of 50 
percent.  The record shows that the Veteran also has a number 
of nonservice-connected physical disabilities, to include 
nonservice-connected bilateral foot disabilities.  Since the 
Veteran does not have a single service-connected disability 
ratable at 60 percent or more, or two or more separately 
rated disabilities with a combined rating to 70 percent or 
more, he does not meet the threshold requirements for the 
requested benefit.

The Veteran has contended that he is unemployable due to the 
cumulative effect of his various service-connected 
disabilities.  The record indicates that the Veteran has not 
worked on a full time basis since 1982.  The record also 
indicates that the Veteran has an 8th grade education and has 
work experience as a painter and as a maintenance worker.

The Veteran submitted May 1993 and November 1997 letters from 
his podiatrist.  In May 1993, Dr. R.S. noted that the 
Veteran's service-connected disability was well documented in 
VA records.  He stated that the Veteran's service-connected 
disability caused the Veteran to not be able to hold down 
gainful employment.  Dr. R.S. noted in November 1997 that an 
airplane ran over the Veteran's foot in service causing 
multiple metatarsal fractures.  Dr. R.S. stated that the 
Veteran had a deformed foot, causing ulcerations on the 
bottoms of his foot.  He was also noted to suffer from 
peripheral neuropathy, arthritis, and Parkinson's disease.  
Dr. R.S. stated that these multiple maladies prevented the 
Veteran from holding down any gainful employment and 
significantly interfered with his quality of life.   

VA treatment records dated in August 2002 show that the 
Veteran reported that he was unable to walk as a result of 
pain and deformity of the feet.  

In a December 2003 letter from Dr. J.E., a private physician, 
he stated that the Veteran suffered from long-standing left 
hip and left leg pain which he incurred while in the 
military.  He stated that his left leg injury was 100 percent 
service-connected, and that he considered the Veteran to be 
100 percent disabled due to his service-connected injury.  
The Board notes that the Veteran did not sustain a left hip 
or left leg injury and is not service-connected for such.  He 
is instead service-connected for residuals of fractures to 
the second, third, fourth, and fifth metatarsals, left foot; 
and degenerative joint disease of the left knee secondary to 
residuals of fractures to the second, third, fourth, and 
fifth metatarsals.  

Private opinions indicate that the Veteran was unable to 
work, but these opinions did not clearly differentiate 
whether his unemployability is due to his service-connected 
disabilities as opposed to his service-connected 
disabilities.  The Board therefore, referred the case for a 
VA examination to determine whether the Veteran was 
unemployable due to his service-connected disabilities alone.  

A VA examination was completed in September 2009.  The claims 
file was reviewed and a physical examination was completed.  
The Veteran had symptoms present in both feet.  He reported 
that he could not walk further than a short distance with a 
walker in his house.  However, the Veteran was noted to have 
multiple physical problems to include damage to the nerves 
related to his back condition.  The Veteran retired at the 
age of 55.  He stated that his feet and knee did not effect 
his occupation at that time.  He was working in maintenance 
when he fell from a ladder injuring his back and left foot.  
It was recommended by his physician that he retire at that 
time.  At the time of the examination, the Veteran reported 
that his foot and knee pain kept him awake at night.  He 
ambulated for short distances in the house only.  The Veteran 
had pes planus deformity of both feet, with the second toe 
missing on both feet.  There was a decubitus ulcer on the 
left foot.  The Veteran did not bear weight on his feet.  The 
Veteran had pain, weakness, and tenderness in the left knee.  
He did not ambulate.  X-rays reflect degenerative changes in 
the left knee.  There was severe osteopena/osteoperosis in 
both feet.  The Veteran had multiple fracture deformities of 
the distal aspects of multiple left and right metatarsal 
bones.  The VA examiner opined that the Veteran should be 
considered unemployable due solely to his service-connected 
disabilities.  She noted that the Veteran was a maintenance 
worker.  She stated that it was doubtful that the arthritis 
of his feet would allow him to maintain employment consistent 
with his training and experience.  

Because the Veteran did not meet the threshold criteria for 
assignment of a TDIU, the RO referred the case to the Chief 
Benefits Director or the Director of Compensation and Pension 
Service, for consideration of an extraschedular evaluation.  
Under 38 C.F.R. § 4.16(b), if a claimant's service-connected 
disabilities do not meet the percentage requirements of 
section 4.16(a), but the claimant is unable to secure and 
follow a substantially gainful occupation by reason of such 
service-connected disability, the rating board must submit 
the case to the Director of VA's Compensation and Pension 
Service for consideration of entitlement to a TDIU rating.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  

The Director of Compensation and Pension Services (Director) 
determined in a January 2010 decision that an extraschedular 
TDIU was not warranted.  The Director identified the 
Veteran's service-connected disabilities, but noted that the 
Veteran also had the following additional non-service 
connected disabilities: advanced Parkinson's disease with 
tremor of the hands and legs with inability to button his 
shirt or to stand; coronary artery disease with 35% ejection 
fraction; end stage chronic obstructive pulmonary disease; 
diverticulosis; anxiety disorder; status post compression 
fracture of L3 vertebra with spinal stenosis; arthritis of 
the right knee; severe osteoporosis and osteopenia; and 
gastroesophageal reflux disease.  The Director also noted 
pertinent findings from the Veteran's September 2009 VA 
examination.  The VA examiner had stated that the Veteran 
should be considered unemployable due solely to his service-
connected disabilities.  Nonetheless, the Director found that 
the Veteran's nonservice-connected disabilities were of such 
severity as to be the main reason for which the Veteran would 
be unable to obtain or maintain gainful employment.  He 
therefore denied entitlement to an extraschedular TDIU.  

The Board may not assign an extraschedular evaluation in the 
first instance because the authority for doing so is vested 
in a particular VA official, the Director of the Compensation 
and Pension Service.  See 38 C.F.R. § 4.16(b) (2009); Floyd 
v. Brown,  9 Vet. App. 88 (1996); see also VAOPGCPREC 6-96 
(Aug. 16, 1996).  However, in Floyd v. Brown, the United 
States Court of Appeals for Veterans Claims (Court), 
identified the assignment of "an extra-schedular rating in 
the first instance" as "without prior referral by an agency 
of original jurisdiction to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service and a 
decision either to award or to deny an extra-schedular rating 
by either of those officials."  In contrast, in the present 
case, the Veteran's claim for entitlement for a total rating 
on an extraschedular basis has already been reviewed and 
denied by the Director of the Compensation and Pension 
Service.  Therefore, the Board may now consider, de novo, 
whether an extraschedular evaluation is warranted.  

In the present case, a September 2009 VA opinion clearly 
shows that the Veteran is unemployable solely due to his 
service-connected disabilities.  There is no persuasive 
evidence to the contrary.  In making this determination, the 
September 2009 VA examiner gave consideration to the type of 
employment for which the Veteran was qualified, including 
consideration of his former occupational experience.  Such 
consideration is warranted under 38 C.F.R. § 3.341.  Private 
medical opinions from Dr. R.S. and Dr. J.E., associated with 
the claims file, tend to support the VA examiner's 
conclusion.  In denying a TDIU on an extraschedular basis, 
the Director of Compensation and Pension Services found that 
the Veteran's nonservice-connected disabilities were of such 
severity as to be the main reason for which the Veteran would 
be unable to obtain or maintain gainful employment.  While 
the record clearly indicates that the Veteran has numerous 
nonservice-connected disabilities that are such severity that 
they undoubtedly would prevent the Veteran from obtaining and 
maintaining gainful employment, the Director of Compensation 
and Pension Services did not specifically discuss whether the 
Veteran would, nonetheless, be unemployable solely due to his 
service-connected disabilities.  The Veteran's impairment due 
to his nonservice-connected disabilities was noted by the VA 
examiner during the course of her examination.  Nonetheless, 
the VA examiner found that the Veteran would be unemployable 
due to his service-connected disabilities alone.  As there is 
uncontroverted medical evidence of record which shows that 
the Veteran is precluded from securing and following 
substantially gainful employment due to his service-connected 
disabilities alone; the Board finds that the award of a TDIU 
on an extraschedular basis is warranted. 


ORDER

Entitlement to a TDIU, on an extraschedular basis, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


